DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Priority
This application discloses and claims only subject matter disclosed in the prior Application No. 16/780,752, filed February 3, 2020, currently U.S. Patent No. 11,019,374, and names the inventor or at least one joint inventor named in the prior application.  That patent claims priority to provisional Application No. 60/800,934, filed February 4, 2019.  Accordingly, this application may constitute a continuation or division.  The benefit of the filing date of the prior application, February 4, 2019, is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.    	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
6.    	Claims 1, 5-11, 15, and 17-20 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8, 11-12, and 14-17 of U.S. Patent No. 11,019,374. Although some of the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. The differences are shown in italics and the comments provide an explanation for each difference.
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 11,019,374. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.

Instant Application
17/328,358

US Patent No.
11,019,374 B2
Comments
Claim 1:
A computer-implemented method for encoding a media title, the method comprising: 


















generating a first encoding recipe that specifies a different encoding point for each subsequence included in the media title based on a first plurality of encoded subsequences and a first media metric value; 

determining that the first encoding recipe specifies a first encoding point for a first subsequence included in the media title; and 

encoding the first subsequence at the first encoding point to generate at least a portion of a first encoded version of the media title.
Claim 1:
A computer-implemented method for encoding a media title, the method comprising:

encoding a first subsequence included in the media title across a first plurality of encoding points to generate a first plurality of encoded subsequences;  

performing one or more interpolation operations based on the first plurality of encoded subsequences to estimate a first media metric value associated with a first encoding point that is not included in the first plurality of encoding points;  

generating a first encoding recipe that specifies a different encoding point for each subsequence included in the media title based on the first plurality of encoded subsequences and the first media metric value;  

determining that the first encoding recipe specifies the first encoding point for the first subsequence;  and 


encoding the first subsequence at the first encoding point to generate at least a portion of a first 
encoded version of the media title.




The instant claim is broader, but the last three limitations are the same. 
Claim 5:

The method of claim 1 wherein the first media metric value comprises a value for a bitrate, a size, a peak signal-to-noise-ratio, a linear video multimethod assessment fusion metric, or a harmonic video multimethod assessment fusion.

Claim 2:

The method of claim 1 wherein the first media metric value comprises a value for a bitrate, a size, a peak signal-to-noise-ratio, a linear video multimethod assessment fusion metric, or a harmonic video multimethod assessment fusion.


Identical.
Claim 6:

The method of claim 1, wherein each encoding point included in a first plurality of encoding points used to generate the first plurality of encoded subsequences 
is associated with a different value of an encoding parameter.

Claim 3:

The method of claim 1, wherein each encoding point included in the first plurality of encoding points 


is associated with a different value of an encoding parameter. 



The instant claim is narrower, but simply refers back to the Claim 1 process.
Claim 7:

The method of claim 1, wherein the first media metric value comprises a first value of a visual quality metric, and further comprising: 



decoding the first plurality of encoded subsequences to generate a plurality of reconstructed subsequences; 

computing a plurality of values for the visual quality metric based on the plurality of reconstructed subsequences; and 

interpolating between two values included in the plurality of values for the 

Claim 4:

The method of claim 1, wherein the first media metric value comprises a 
first value of a visual quality metric, and performing the one or more interpolation operations comprises: 

decoding the first plurality of encoded subsequences to generate a plurality of reconstructed subsequences;  

computing a plurality of values for the visual quality metric based on the plurality 
of reconstructed subsequences;  and 

interpolating between two values included in the 




The patent Claim 4 simply describes that the following steps are for interpolation operations, but the steps are identical. 
Claim 8:

The method of claim 1, wherein the first media metric value comprises a first bitrate, and further comprising: 


determining a plurality of bitrates based of the first plurality of encoded subsequences; and 

interpolating between two bitrates included in the plurality of bitrates to estimate the first bitrate.

Claim 5:

The method of claim 1, wherein the first media metric value comprises a 
first bitrate, and performing the one or more interpolation operations comprises: 

determining a plurality of bitrates based of the first plurality of encoded subseqeuences;  and 

interpolating between two bitrates included in the 
plurality of bitrates to 
estimate the first bitrate.


The patent Claim 5 simply describes that the following steps are for interpolation operations, but the steps are identical.
Claim 9:

The method of claim 1, wherein generating the first encoding recipe comprises: 

performing one or more interpolation operations based on the first plurality of encoded subsequences to estimate a first bitrate associated with the first encoding point; 

performing one or more optimization operations based on the first plurality of encoded subsequences, the first media metric value, and the first bitrate to generate a plurality of encoding recipes; and 

determining the first encoding recipe from the plurality of encoding recipes based on a 

Claim 6:

The method of claim 1, wherein generating the first encoding recipe comprises: 

performing one or more interpolation operations 
based on the first plurality of encoded subsequences to estimate a first bitrate associated with the first encoding point;  

performing one or more optimization operations 
based on the first plurality of encoded subsequences, the first media metric value, and the first bitrate to generate a plurality of encoding recipes;  and 

determining the first encoding recipe from the plurality of encoding recipes based on a 


Identical
Claim 10:

The method of claim 1, wherein generating the first encoding recipe comprises: 

generating a first convex hull of rate-quality points based on the first plurality of encoded subsequences and the first media metric value; 49PATENT Attorney Docket No.:NETF0232US1C1 (P23500-US-CON) 

generating a global convex hull of encoding recipes based on the first convex 
hull and a second convex hull that is associated with a second subsequence included in the media title; and 

determining the first encoding recipe from the global convex hull based on a target bitrate or a target level of visual quality.

Claim 8:

The method of claim 1, wherein generating the first encoding recipe comprises: 

generating a first convex hull of rate-quality points based 
on the first plurality of encoded subsequences and the first media metric value; 
 
generating a global convex hull of encoding recipes based on the first convex 
hull and a second convex hull that is associated with a second subsequence 
included in the media title;  and 

determining the first encoding recipe from the global convex hull based on a target bitrate or a target level of visual 
quality. 


Claim 11:

One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to encode a media title by performing the steps of: 






















generating a first encoding recipe that specifies a different encoding point for each subsequence included in the media title based on a first plurality of encoded subsequences and a first media metric value; 


determining that the first encoding recipe specifies a first encoding point for a first subsequence included in the media title; and 



encoding the first subsequence at the first encoding point to generate at least a portion of a first encoded version of the media title.

Claim 11:

One or more non-transitory computer readable media including more processors, cause the one or more processors to encode a media title by performing the steps of: 


encoding a first subsequence included in the media title across a first plurality of 
encoding points to generate a first plurality of encoded subsequences; 


instructions that, when executed by one or 
encoded subsequences to compute a plurality of estimated media metric values associated with a second plurality of encoding points; 

generating a first encoding recipe that specifies a different encoding point for each subsequence 
included in the media title based on the first plurality of encoded subsequences and the plurality of estimated media metric values;  

determining that the first encoding recipe specifies a first encoding point for the first 
subsequence, wherein the first encoding point is not included in the first plurality of encoding points;  and 

encoding the first subsequence at the first encoding point to generate at least a portion of a first encoded version of the media title.



As with Claim 1, the instant claim is broader than that of the patent, but recites some of the same steps.
Claim 15:

The one or more non-transitory computer-readable media of claim 11 
wherein the first 
media metric value 



comprises a value for 


Claim 12:

The one or more non-transitory computer readable media of claim 11, 
wherein each estimated media metric value included in the plurality of 
estimated media metric values 
comprises a different value for a bitrate, a size, a peak 
multimethod assessment fusion.


The patent claim recites that the media metric values are estimated, but the bulk of the recitations are the same.
Claim 17:

The one or more non-transitory computer-readable media of claim 11, 

wherein the first 

media metric value comprises a first value of a 

visual quality metric, and further comprising: 



decoding the first plurality of encoded subsequences to generate a plurality of reconstructed subsequences;

computing a plurality of values for the visual quality metric based on the plurality of reconstructed subsequences; and 

interpolating between 
two values included in the plurality of values for the visual quality metric to estimate the first value of 

the visual quality metric.

Claim 14:

The one or more non-transitory computer readable media of claim 11, 

wherein the plurality of estimated 
media metric values comprises a plurality of 
estimated values for a 
visual quality metric, and performing the one or more 
interpolation operations comprises: 

decoding the first plurality of encoded subsequences to generate a plurality of reconstructed subsequences;  

computing a plurality of 
values for the visual quality metric based on the plurality of reconstructed subsequences;  and 

interpolating between at least two values included in the plurality of values for the visual quality metric to compute the plurality of estimated values for 
the visual quality metric.


The instant claim is broader, but the steps are the same.
Claim 18:

The one or more non-transitory computer-readable media of claim 11, 


comprises a first bitrate, and further comprising: 




determining a plurality of bitrates based of the first plurality of encoded subsequences; and 

interpolating between 
two bitrates included in the plurality of bitrates to estimate the first 
bitrate.

Claim 15:

The one or more non-transitory computer readable media of claim 11, 


comprises a plurality of 
estimated bitrates, and performing the one or more interpolation operations 
comprises: 
determining a plurality of bitrates based of the first plurality of encoded subseqeuences;  and 

interpolating between at least two bitrates included in the plurality of bitrates to compute the plurality of estimated 
bitrates.


The instant claim is broader, but the steps are the same.
Claim 19:

The one or more non-transitory computer-readable media of claim 11, 

wherein generating the first encoding recipe comprises: 

performing one or more interpolation operations based on the first plurality of encoded subsequences to estimate a first bitrate associated with the first encoding point; 51PATENT Attorney Docket No.:NETF0232US1C1 (P23500-US-CON) 

performing one or more optimization operations based on the first plurality of encoded subsequences, the first media metric value, and the first bitrate to 
generate a plurality of encoding recipes; and 

determining the first encoding recipe from the plurality of encoding recipes based on a first target bitrate or a first the visual quality metric.

Claim 16:

The one or more non-transitory computer readable media of claim 11, 

wherein generating the first encoding recipe comprises: 









performing one or more 
optimization operations 
based on the first plurality of encoded subsequences 
and the plurality of estimated media metric values to 
generate a plurality of 
encoding recipes;  and 

determining the first encoding recipe from the plurality 
of encoding recipes based on a first target bitrate or a first a visual quality metric. 



The instant claim is narrower, since it recites the interpolation steps which the patent claims recited in previous dependent claims.
Claim 20:

The one or more non-transitory computer-readable media of claim 11, wherein generating the first encoding recipe comprises: 





generating a first convex hull of rate-quality points based on the first plurality of encoded subsequences and the first media metric value; 







generating a global convex hull of encoding recipes based on the first convex hull and a second convex hull that is associated with a second subsequence included in the media title; and 

determining the first encoding recipe from the global convex hull based on a target bitrate or a target level of visual quality.

Claim 17:

The one or more non-transitory computer readable media of claim 11, 
wherein the first plurality of encoding points is associated with a first 
resolution, and generating the first encoding recipe comprises: 

generating a first convex hull of rate-quality points based on the first plurality of 
encoded subsequences, the plurality of estimated media metric values, and a 
second plurality of encoded subsequences that is associated with both the first 
subsequence and a second resolution;  

generating a global convex hull of encoding recipes based on the first convex hull and a second convex hull 
that is associated with a second subsequence 
included in the media title;  and 

determining the first encoding recipe from the global convex hull based on a target bitrate or a target level of visual quality.


The instant claim is broader, but recites some of the same steps.
Claim 21:

A computer-implemented method for streaming a first media title, the method comprising: 


























determining a first encoding recipe from a plurality of encoding recipes associated with the first media title based on a plurality of media metric values, 

wherein a first media metric value included in the plurality of media metric values is estimated based on at least one interpolated rate-quality point; and

 based on the first encoding recipe, requesting a first encoded chunk associated with the first media title from a server machine for playback.

Claim 1:
A computer-implemented method for encoding a media title, the method comprising:



performing one or more interpolation operations based on the first plurality of encoded subsequences to estimate a first media metric value associated with a first encoding point that is not included in the first plurality of encoding points;  

generating a first encoding recipe that specifies a different encoding point for each subsequence included in the media title based on the first plurality of encoded subsequences and the first media metric value;  

determining that the first encoding recipe specifies the first encoding point for the first subsequence;  and 











encoding the first subsequence at the first encoding point to generate at least a portion of a first 
encoded version of the media title.



The claims are recited differently, but the purpose is the same. After the encoding, the media will be 



	Allowable Subject Matter
Claims 1-27 all contain allowable subject matter, based on the fact that no prior art was found to support independent Claims 1, 11, and 21, as can be shown in the search documents.  After the thorough search of the prior art, Examiner was unable to determine that any prior art references teach the following limitations in independent Claims 1 and 11:
	encoding the first subsequence at the first encoding point to generate at least a portion of a first encoded version of the media title.
 For Claim 21, the following was not found:
determining a first encoding recipe from a plurality of encoding recipes associated with the first media title based on a plurality of media metric values.
Therefore, the double patenting rejection is the only rejection preventing allowance, and if a Terminal Disclaimer is filed, as indicated in the double patenting rejection above, all the claims 1-27 will be allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454